IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

SA’ID SHABAZZ,                          NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D15-3009

STATE OF FLORIDA,

      Respondent.

___________________________/

Opinion filed May 5, 2016.

Petition for Writ of Certiorari – Original Jurisdiction.

Don Pumphrey, Jr., and Nathan Robert Prince, Tallahassee, for Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee; Ana Cristina Martinez, General
Counsel and Christian D. Lake, Assistant General Counsel of The Justice
Administrative Commission, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is dismissed.

ROWE, MAKAR, and BILBREY, JJ., CONCUR.